Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rubio (U.S. Patent 8787681 B1).
Claim 1
Rubio discloses A computer-implemented method of automatic classification of digital content, the method comprising:
creating or modifying a classification model, the creating or modifying comprising importing, from a document source into the classification model, example documents whose content exemplifies a content category or classification, the importing performed by an auto- classification system having a processor and a non-transitory computer-readable medium (col 8, line 33-60, “… method 400, for example, to train each of its document classification filters before the filters are used to classify an unclassified digital documents. Method 400 begins at operation 403 when a set of digital documents of a known document classification are received for training a document classification filter. For example, method 400 may receive a set of sample deeds of trusts to train a "deed of trust" document classification filter on what token patterns a deed of trust should contain …  depending on the embodiment and the source of the digital document, the digital document received may be in one of a variety computer file formats… At operation 406, the example method 400 continues by dividing the set of sample digital documents into a first subset for training a document classification filter… during operation 409, the first (training) subset of sample digital documents is used to train a document classification filter. In some embodiments, this may involve inputting the training subset into the document classification filter while concurrently informing the document classification filter whether the digital documents in the training subset match or mismatch the document classification of the filter…” col 11, line 15-17, “…Each filter fj …is associated with a document classification cj…” <examiner note: this limitation is met because the document classification filter is created by inputting a set of training documents into the document classification filter and train the filter. The filter is associated with a classification. The training set is obtained from the source of the digital document. After the filter is trained, the filter is used to classify unclassified digital document. The computer system 700 is implemented to create or modifying the filter/classification model>); 
testing the classification model for accuracy assessment, the testing performed by the auto-classification system and comprising classifying test documents utilizing the classification model (col 9, line 9-13, “… in some embodiments, as the trained filter is applied to digital documents from the test subset, when the trained filter results in a misclassification or a failure to classify, such misclassified/failed documents are saved or marked for subsequent dispositioning…” col 9, line 53-64, “…depending on the embodiment, the document classification filter may be applied to an unclassified digital document to either (i) make a determination of whether the unclassified digital document belongs to the filter's associated document classification… , (ii) make such a determination with a confidence level (e.g., probability that the determination is correct), or, alternatively, (iii) output a score (e.g. probability) that the unclassified digital document belongs to the filter's associated document classification…” <examiner note: this limitation is met because the confidence level is the probability or how accuracy of the filter to make determination a classification for an unclassified document>) 

generating, by the auto-classification system based on the testing, feedback on the accuracy assessment of the classification model (col 9, line 14-22, “…At operation 415, a user or administrator may disposition the misclassification of a test document or failure to classify of the test document by indicating its actual document classification. For example, when a "covenants and restrictions" document classification filter fails to successfully classify a test digital document known to be a "covenants and restrictions" digital document, a user may explicitly disposition that test document as a member of the "covenants and restrictions" document classification…” <examiner note: this limitation is met because the filter presents documents that are misclassified to user as suggestions to user to reclassify the misclassified document>)
displaying, by the auto-classification system through a user interface on a user device, the feedback on the accuracy assessment of the classification model (col 9, line 62-64, “…(iii) output a score (e.g. probability) that the unclassified digital document belongs to the filter's associated document classification…” <examiner note: the limitation is met because the filter output a score>)
determining, by the auto-classification system based on an indication received through the user interface, whether to refine the classification model (col 9, line 23-25, “... Once the test documents have been dispositioned, meted 400 retrains the trained filter with the correct classification of those document...” <examiner note: the filer/model is retrained/refined to improve the accuracy>); 
responsive to the indication indicating user refinement of the classification model, iteratively performing the modifying, the testing, the generating, the displaying, and the determining (col 9, line 30-34, “... by dispositioning misclassified/failed test documents and retraining the document classification filter using the dispositioned test documents, some embodiments are able to adjust and fine-tune a document classification filter’s ability to classify digital documents...” <examiner note: obviously, the process in fig.4 can be repeated to fine tune the filter>); 
classifying, by the auto-classification system utilizing the classification model, documents in a repository, the classifying comprising: comparing a document in the repository to a set of example documents in the classification model; and assigning the content category or classification of the set of example documents in the classification model to the document in the repository (col 6, line 5-8, "...  at operation 203 where a digital document to be classified (hereafter, referred to as an "unclassified digital document") is received…” col 6, line 34-39, “…following the creation of a set of token patterns for the unclassified digital document, method 200 uses a document classification filter (hereafter, also referred to as a "filter") on the unclassified digital document to assess whether the unclassified digital document is a member of the filter's associated document classification. Specifically, operation 209 applies a document classification filter on the set of token patterns associated with the unclassified digital document and either determines: (i) a score for the unclassified digital document, or (ii) a classification assessment and a confidence level for the unclassified digital document (hereafter, also referred to as "classification assessment with confidence level")…” col 2, line 62-64, "... the first filter comprises a set of indicative token patterns and a set of non-indicative token patterns…” col 3, line 5-15, “… determining the first score comprises… determine a probability that the digital real estate document is of the first document classification, wherein the probability is the first score and the probability is calculated using the set of indicative token patterns, the set of non-indicative token patterns, and the normalized set of token patterns. For example, the set of indicative token patterns and the set of non-indicative token patterns can be compared against the normalized set of token patterns from the document…” <examiner note: this limitation is met because the filter is used to classify unclassified digital document with a score or classification assessment and confidence level for the unclassified digital document. First, the unclassified digital documents are tokenized and normalized. The normalized set of token are compared against the indicative token and non-indicative token patterns of the filter. The indicative token and non-indicative token patterns are derived from the training set of the filter. Then, a score or classification assessment and confidence level is calculated to the unclassified digital document, and a classification for the unclassified digital document is determined based on the score and/or confidence level>)
Claim 2
Claim 1 is included, Rubio discloses wherein the classifying further comprises determining a classification confidence level for the document in the repository (col 9, line 54- 60, “... the document classification filter may be applied to an unclassified digital document to... (ii) make such a determination with a confidence level...”)
 Claim 4
Claim 1 is included, Rubio discloses further comprising: requesting, by the auto-classification system through the user interface, a user decision on whether to allow sampling of the example documents as test documents (col 8, line 50-54, “... t operation 406, the example method 400 continues by dividing the set of sample digital documents into a first subset for training a document classification filter, and into a second subset for testing the document classification filter...”)
Claim 5
further comprising: automatically randomly selecting, by the auto-classification system, a plurality of example documents in the classification model as the test documents (col 8, line 50-54, “... t operation 406, the example method 400 continues by dividing the set of sample digital documents into a first subset for training a document classification filter, and into a second subset for testing the document classification filter...”)
	Claims 8-9, 11-12, 15-16, and 18 are similar to claims 1-2, and 4-5. The claims are rejected based on similar reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubio (U.S. Patent 8787681 B1), as applied to claims 1, 8, and 15 respectively, and further in view of Joshi (U.S. Patent 9760634 B1)
Claim 3
Claim 1 is included, however, Rubio does not explicitly disclose further comprising: requesting, by the auto-classification system through the user interface, a user selection of a classification for importation of the example documents into the classification model.
requesting, by the auto-classification system through the user interface, a user selection of a classification for importation of the example documents into the classification model (col 18, line 16-20, “… The "Create" selectable button 1515 allows a user to create a new model for an entered category. The "Upload" selectable button 1520 allows a user to upload various files, such as a model file to be modified, target and background document sets, and/or evaluation documents…” col 7, line 3-9, “… FIG. 2 illustrates a process 200… for developing such a model. The process begins by identifying (at 205) baseline document sets for a category… these baseline document sets are a target document set…and a background document set… <examiner note: target document set and background document set are for developing model and these document sets are uploaded into a folder/directory/storage/volume [Wingdings font/0xF3] container for the model>)
It would have been obvious to one of ordinary skill in the art at the time invention was made to include acquiring cases or training data relate to categories disclosed by Joshi into Rubio to allow user is interactively developing and verifying cases/exemplars as positive/negative training data based on categories to train a categorizer.
Claim 10 and 17 are similar to claims 3. The claims are rejected based on similar reasons.

Claims 6, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubio (U.S. Patent 8787681 B1), as applied to claim 1, 8, and 15 respectively, in view of Statnikov (U.S. Pub 2007/0122347 A1)
Claim 6

Statnikov discloses wherein the iteratively performing the modifying, the testing, the generating, the displaying, and the determining comprises: for each iteration in which the classification model is tested for accuracy assessment and the feedback on the accuracy assessment of the classification model is updated based on the testing, updating, by the auto-classification system, the user interface to provide updated feedback based on latest iteration of the classification model (fig. 2, repeatedly testing the classifier for accuracy)

    PNG
    media_image1.png
    482
    717
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of filing to include repeatedly testing classifier as disclosed by Statnikov into Rubio filter because by testing and refining filter/model as many times the accuracy or performance of the classifier/model is improved so that the accuracy of labeling/classifying process of the unclassified documents is increased.
Claims 13 and 19 is similar to claim 6. The claims are rejected based on similar reason.

Claims 7, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubio (U.S. Patent 8787681 B1), as applied to claim 1, 8, and 15 respectively, and further in view of Render (U.S. Patent 7711747 B2)
Claim 7

Render discloses further comprising: determining, by the auto-classification system based on the feedback on the accuracy assessment of the classification model, a recommended action to refine the classification model; and displaying, by the auto-classification system through the user interface on the user device, the recommended action to refine the classification model (fig. 3, recommendation button 80-90. col 15, line 62-67 through col 16, line 1-12, “... Selection of the "Correct mislabeling and rebuild" button 90 enables the user to confirming or invalidate the new class assignment suggestions provided in the rightmost "Mislabeling" column 78 of the display of FIG. 3. Those documents that are checked via the checkboxes column 92 are correctively annotated using the suggested label, while the suggested label is discarded for the unchecked documents. In a more complex embodiment, for each checked box a dialog window (not shown) is presented to the user so that the user can select the corrective class annotation from a list, preferably with the suggested class highlighted, set as the default option, or otherwise emphasized in the dialog window. The categorizer 20 is re-invoked with these updated class annotations. This option is also contemplated for use in clustering, in which case a semi-supervised clustering is performed to generate the updated model, in which the clustering is constrained by the selected new class assignment suggestions...”)

Claim 14 and 20 are similar to claim 7. The claims are rejected based on similar reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167